DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/8/2021. Claims 1-20 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1-3, 6-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 108671437) and Geist (2006/0042629).

    PNG
    media_image1.png
    776
    714
    media_image1.png
    Greyscale
Annotated fig 1 of Lin.
Annotated fig 4 of Lin.
    PNG
    media_image2.png
    605
    504
    media_image2.png
    Greyscale


With respect to claim 1, Lin discloses a closed-circuit breathing (see lines 29-30 of Lin translation) apparatus housing (1, fig 1) for mounting of respirator components (see lines 169-171 of Lin translation) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (see annotated Lin fig 1) and a housing cover (see annotated Lin fig 1), the housing mount and the cover cooperating to cover a housing interior (see fig 1; exploded view of two parts of housing with interior components (9;11;12;13;14)), 5wherein the housing mount comprises a first partial section (see annotated Lin fig 4) of at least one passage opening (see annotated Lin fig 4) for passage of a breathing tube (151, fig 1) into the housing interior (see fig 4; tube passing through housing (1)); the housing cover comprises a second partial section (see annotated Lin fig 1) of said at least one passage 
Lin lacks the housing mount comprising a fastening section for mechanical fastening to a counter-fastening section of the breathing tube.
However, Geist teaches a breathing device (12, fig 18 of Geist) with a fastening section (72;73;74, fig 18 of Geist) and a counter-fastening section (38;39, fig 18 of Geist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount and tube at the passage opening of Lin with the fastening section and counter-fastening section as taught by Geist so as to provide a stable connection between the housing and tube.
After the modification of Lin by Geist, the mount and tube include the counter-acting fastening section which are located on the passage opening.
With respect to claims 2 and 13, the modified Lin shows that the fastening section is configured as a positive-locking fastening section for fastening to the counter-fastening section of the breathing tube (note the sections 73 and 39 in fig 18 of Geist are positively counter acting with one another to form the connection; see col 6, lines 30-39 of Geist); and the positive-locking fastening section is positive-locking in at least some sections (see fig 18 of Geist, element 73 makes the fastening section positive-locking).
With respect to claims 3 and 14, the modified Lin shows that the fastening section is formed on the housing mount and on the housing cover circumferentially all around or essentially all around the passage opening. By the modification in claim 1, the fastening section taught by Geist is added to the opening of the mount of Lin, thus elements 72;74;73 are essentially around the opening.
 the passage opening is arranged in a projecting section (see raised section near second partial section in annotated Lin fig 1), which projecting section protrudes from an outer housing wall of both the housing cover and the housing mount (see fig 1 of Lin, the protrusion is on both pieces of the housing).
With respect to claims 7 and 18, the modified Lin shows that the fastening section, in at least some sections thereof, comprises a radial projection (73, fig 18 of Geist) extending circumferentially outwardly; note element 73 extends from 72;74.
With respect to claims 8 and 19, the modified Lin shows that the housing mount comprises another first partial section of a second passage opening (see annotated Lin fig 4; additional opening near labeled passage opening) for passage of another breathing tube (152, fig 1 of Lin) into the housing interior; the housing cover comprises another second partial section of said second passage 5opening (see fig 1 of Lin; additional opening and partial section near labeled second partial section in annotated Lin fig 1); and 18wherein said at least one passage opening and the second passage opening are identical (see fig 1 of Lin; same openings).
With respect to claim 9, Lin discloses  a closed-circuit breathing apparatus (see lines 29-30 of Lin translation) comprising at least one respirator component (9;11;12;13;14, fig 1 of Lin); a breathing tube (151, fig 1 of Lin) and closed-circuit breathing apparatus housing comprising a housing mount (see annotated Lin fig 1) and a housing cover (see annotated Lin fig 1), the housing mount and the cover cooperating to cover a housing interior (see fig 1; exploded view of two parts of housing with interior components (9;11;12;13;14)), wherein a first partial section (see annotated Lin fig 4) of at least one passage opening (see annotated Lin fig 4) for passage of a breathing tube (151, fig 1) into the housing interior (see fig 4; tube passing through housing (1)); the housing cover comprises a second partial section (see annotated Lin fig 1) of said at 
Lin lacks the breathing tube having a counter-fastening section, the housing mount comprises a fastening section for the mechanical fastening to the counter-fastening section of the breathing tube, and the counter-fastening section of the breathing tube is fastened to the fastening section of the housing. 
However, Geist teaches a breathing device (12, fig 18 of Geist) with a counter-fastening section (38;39, fig 18 of Geist), a mount comprising a fastening section (72;73;74, fig 18 of Geist) for the mechanical fastening to the counter-fastening section (see col 6, lines 30-39 of Geist), and the counter-fastening section is fastened to the fastening section of the housing (the fastening sections would be connected when the components are together and in place).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount and tube at the passage opening of Lin with the fastening section and counter-fastening section as taught by Geist so as to provide a stable connection between the housing and tube.
After the modification of Lin by Geist, the mount and tube include the counter-acting fastening section which are located on the passage opening.
 the breathing tube comprises a sealing section (see annotated Lin fig 1 above) fluid-tightly connecting the breathing tube to the at least one respirator component (see lines 172-173 of Lin translation).
With respect to claim 11, the modified Lin shows that the apparatus further comprises a fastening device enclosing the breathing tube (see ‘union nut’ in annotated Lin fig 1), wherein the fastening device comprises a union nut (see annotated Lin fig 1 above), which union nut cooperates with the sealing section to provide a fluid-tight connection of the breathing tube to the at least one respirator component.
With respect to claim 12, the modified Lin shows that the counter-fastening section is configured as a reinforced collar (39, fig 18 of Geist) of the breathing tube.
With respect to claim 20, Lin discloses  a closed-circuit breathing apparatus (see lines 29-30 of Lin translation) comprising at least one respirator component (9;11;12;13;14, fig 1 of Lin); a breathing tube (151, fig 1 of Lin) and closed-circuit breathing apparatus housing comprising a housing mount (see annotated Lin fig 1) and a housing cover (see annotated Lin fig 1), the housing mount and the cover cooperating to cover a housing interior (see fig 1; exploded view of two parts of housing with interior components (9;11;12;13;14)), wherein a first partial section (see annotated Lin fig 4) of at least one passage opening (see annotated Lin fig 4) for passage of a breathing tube (151, fig 1) into the housing interior (see fig 4; tube passing through housing (1)); the housing cover comprises a second partial section (see annotated Lin fig 1) of said at least one passage opening (note: when the two housing pieces are together the opening would contain parts from both sides); which breathing tube is guided through the passage opening (see fig 4 of Lin) the at least one respirator component is mounted in the housing interior (see fig 1 of Lin, exploded view shows interior elements inside two housing pieces) 15the at least one respirator 
However, Geist teaches a breathing device (12, fig 18 of Geist) with a counter-fastening section (38;39, fig 18 of Geist), a mount comprising a fastening section (72;73;74, fig 18 of Geist) for the mechanical fastening to the counter-fastening section (see col 6, lines 30-39 of Geist), and the counter-fastening section is fastened to the fastening section of the housing (the fastening sections would be connected when the components are together and in place).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount and tube at the passage opening of Lin with the fastening section and counter-fastening section as taught by Geist so as to provide a stable connection between the housing and tube.
Further the modified Lin shows the process comprising the steps of inserting the breathing tube into the first partial section of the passage opening in the 15housing mount; providing a fastened connection between the fastening section and the counter-fastening section; and closing of the housing with the housing cover (note the process is performed when the user puts the apparatus together, i.e. attaches the tube to the housing and then connects the two pieces of housing).
After the modification of Lin by Geist, the mount and tube include the counter-acting fastening section which are located on the passage opening.
Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Geist as applied to claims 1 and 9, respectively, above, and further in view of Nibu (2012/0285454).

    PNG
    media_image3.png
    764
    347
    media_image3.png
    Greyscale












Annotated fig 27 of Nibu.
With respect to claim 4, the modified Lin shows the first and second partial sections but lacks the second partial section comprises a smaller configuration than the first partial section.
However, Nibu teaches a breathing apparatus (100, fig 3 of Nibu) with a first partial section (see annotated Nibu fig 27 above) and a second partial section (see annotated Nibu fig 27 above) where the second partial section has a smaller configuration than the first (see fig 27 of Nibu, one section is larger than the other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second partial section of the modified Lin to have smaller configuration as taught by Nibu so as to provide adequate space for 
With respect to claims 5, the modified Lin shows the first and second partial sections (see claim 1 above) with a separation (each section separated when the housing is not together) but lacks the separation between the sections being configured off-center.
However, Nibu teaches a breathing apparatus (100, fig 3 of Nibu) with a first partial section (see annotated Nibu fig 27 above) and a second partial section (see annotated Nibu fig 27 above) with a separation (split between elements 720a and 720b fig 27 of Nibu) of the first partial section and the second partial section is configured as off-center in relation to a passage axis of the passage opening (see annotated Nibu fig 27 above; elements 720a and 720b are different sizes making the passage axis off-center). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the separation of the first and second partial sections of the modified Lin with the off-center separation as taught by Nibu so as to provide adequate space for the interior components. In addition, the modification to have an off-center separation holds no criticality and would yield predicted results.
With respect to claim 15, the modified Lin shows the first and second partial sections but lacks the second partial section comprises a smaller configuration than the first partial section.
However, Nibu teaches a breathing apparatus (100, fig 3 of Nibu) with a first partial section (see annotated Nibu fig 27 above) and a second partial section (see annotated Nibu fig 27 above) where the second partial section has a smaller configuration than the first (see fig 27 of Nibu, one section is larger than the other).

With respect to claims 16, the modified Lin shows that a separation (split between elements 720a and 720b fig 27 of Nibu) of the first partial section and the second partial section is configured as off-center in relation to a passage axis of the passage opening (see annotated Nibu fig 27 above; elements 720a and 720b are different sizes making the passage axis off-center).
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. On pg. 10, Applicant argues "the references as a whole provide no suggestion of using the teachings of Geist to modify the closed-circuit breathing apparatus housing of Lin". Argument is not taken well since the teaching from Geist is merely for a known connection between two components. The modification of Lin is to add the counter-acting connection of Geist and relies on no other structure from Geist. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785